Title: To James Madison from John G. Jackson, 29 October 1809
From: Jackson, John G.
To: Madison, James


Sir,
Clarksburg, Oct. 29th, 1809.
I have the honor to transmit to you the enclosed resolutions, in compliance with the wishes of the officers and privates of the 119th regiment of Virginia militia.
I derive peculiar satisfaction from assuring you, that notwithstanding many of the persons who united in the resolutions have been inimical to the last and to the present administration, their hostility is particularly offered up upon the altar of their country’s safety; whereby they evince, that when it becomes a question—not which of two rival parties shall fill the great offices of state, but whether the rights, the honor, and liberties we enjoy, shall be invaded with impunity, or maintained in the same spirit with which they were established—all the petty feuds and minor dissentions amongst them, will be disregarded, and but one voice be heard for Union and our Country. They indeed show, that theirs is an honest difference of opinion, subordinate to the great duties of patriotism; to the paramount interests of the nation; and afford a pleasing presage of what the government may justly expect from all ranks of citizens whose feelings and interests are truly American, when necessity shall drive it to the last resort of nations.
For myself, sir, and in the name of the regiment, I solicit, that if the services of the militia be wanted, our tender may be accepted. I have the honor to be, Your most obedient,
J. G. Jackson
 
[Enclosure]
At a regimental muster of the 119th regiment of Virginia militia, held at William Martin’s, in the county of Harrison, on the 28th of October, 1809—John G. Jackson, Lieut. Col. Commandant, was appointed Chairman, and Major Isaac Coplin, Secretary.
The Chairman addressed the regiment upon the critical situation of our affairs, proceeding from the injustice of foreign nations—adverted to the reliance which the government and people place upon the militia as the natural, best defence of the state, and firmest bulwark of its liberties; enjoined upon them the strictest attention to discipline and to the measures of the government; so that if the legions of the United States were called into service, knowing their duty, the justice of their cause and the necessity of the appeal to arms; they may strike terror into the mercenary ranks of their enemies, and by a prompt, decisive blow stop the ravages of a protracted war.
The Chairman then submitted the following resolutions, and the question being put upon them severally, they were unanimously adopted.
Resolved, That we will, at all hazards, maintain the rights and liberties of our country, transmitted to us by the fathers of the revolution, against the unjust aggressions of all nations.
Resolved, That the freedom we enjoy can be preserved alone by vigilantly attending to the faithful administration of our national concerns.
Resolved, That we have been mindful of our duty in examining those concerns, and the result is a conviction, that our government has asked nothing which can be honorably abandoned, or justly refused.
Resolved, That the injustice of foreign nations has convinced us of the necessity of relying upon our energies alone, for the maintenance of our rights, and if they persist in their attacks upon us, we will rally around our government and exert those energies for the chastisement of the aggressors in the most effectual manner which God and nature shall enable us.
Resolved, That we place a firm re[li]ance upon the wisdom and discretion of the President, and Congress of the United States, to assert our rights in the manner our honor requires;—and we hereby tender our services to our country, if they shall determine to resort to war, for maintaining those rights.
Resolved, That the Chairman be requested, on behalf of the officers and privates of the regiment, to forward a copy of these resolutions to the President of the United States.
(Signed)   J. G. Jackson,Chairman.
(Signed)   Isaac Coplin,Secretary.
